                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



  IN RE: FACEBOOK, INC., CONSUMER                  Case No. 18-md-02843-VC

  PRIVACY USER PROFILE LITIGATION
                                                   PRETRIAL ORDER NO. 22:
  This document relates to:                        MOTIONS FOR LEAVE TO APPEAR
                                                   IN PRO HAC VICE
  ALL ACTIONS                                      Re: Dkt. Nos. 308, 309




       As previously ordered, “[a]ttorneys admitted to practice and in good standing in any
United States District Court are admitted pro hac vice in this MDL,” and the requirements of
Northern District of California Civil Local Rule 11-3 are waived. Pretrial Order 1, Dkt. No. 2.
The motions for leave to appear in pro hac vice, filed by Myriah Jawkorski (Dkt. 308) and
Jennifer Beckage (Dkt. 309), are deemed moot.



       IT IS SO ORDERED.

Dated: September 30, 2019
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
